                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA


UNITED STATES OF AMERICA                      )
                                              ) EDTN Arresting Dist No. 1:19-mj-183-SKL
       v.                                     ) Central Dist. of Illinois- Urbana Division
                                              ) Charging Dist. No. 19-cr-20072-02-CSB-EIL
                                              )
CHRISTINE ANITA COLLINS                       )
                                              )

                                MEMORANDUM AND ORDER

         The defendant appeared for a hearing before the undersigned on December 17, 2019, in
accordance with Rules 5 and 5.1 of the Federal Rules of Criminal Procedure for an initial
appearance of the defendant on an Indictment out of the U.S. District Court, Central District of
Illinois, Urbana Division. Those present for the hearing included:

               (1)     AUSA James Brooks for the USA.
               (2)     The defendant, Christine Anita Collins.
               (3)     Attorney Giana Maio with Federal Defender Services of
                       Eastern Tennessee as appointed counsel for defendant.

        After being sworn in due form of law, the defendant was informed or reminded of her
privilege against self-incrimination accorded her under the 5th Amendment to the United States
Constitution. Attorney Maio with Federal Defender Services of Eastern Tennessee was present
as court appointed counsel in the arresting district.

       The defendant had been provided with a copy of the arrest warrant and indictment and had
the opportunity of reviewing those documents with her attorney. It was determined defendant
was capable of being able to read and understand the copy of the aforesaid documents she had
been provided.

         AUSA Brooks moved that defendant be detained without bail pending a detention hearing
in the U.S. District Court, Central District of Illinois, Urbana Division. The defendant admitted
she is the person named in the Indictment and arrest warrant, waived any detention hearing in this
district, and asked that her hearings and any further proceedings be held in the U.S. District Court,
Central District of Illinois, Urbana Division.

       It is ORDERED:

       (1) Defendant shall be TEMPORARILY DETAINED pending her transfer to the
       U.S. District Court, Central District of Illinois, Urbana Division as set forth in the
Order of Temporary Detention Pending Hearing Pursuant to Bail Reform Act.

(2) The U.S. Marshals Service shall transport defendant to the U.S. District Court,
Central District of Illinois, Urbana Division for a hearing on a date to be determined
once defendant is in said district.

SO ORDERED.

ENTER:

                                       s/  fâátÇ ^A _xx
                                       SUSAN K. LEE
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
